Motion granted insofar as to dispense with the printing of the record on review and the petitioner’s points and to permit the proceeding to be heard upon the original record and upon typewritten petitioner’s points on condition that the petitioner serves one copy of the typewritten petitioner’s points upon the Corporation Counsel and files six copies thereof, together with the original record, with this court on or before January 5, 1960, with notice of argument for the February 1960 Term of this court. The petitioner is to serve one photostatic copy of each exhibit upon the Corporation Counsel and file five photostatic copies of each exhibit with this court at the time of filing the original record. Concur — Breitel, J. P., M. M. Frank, Yalente, McNally and Stevens, JJ.